Proceeding pursuant to article 78 of the CPLR inter alla to review a determination of respondent Commissioner of Corrections dated March-21,1972, made after a hearing, which dismissed petitioner from his position of corrections officer. Determination modified, on the law, by .reducing the punishment to a period of-suspension without pay until January 10, 1973 and respondents are directed to reinstate petitioner to his position as of said date. The findings of guilt are confirmed. As so modified, determination confirmed, without costs. Subdivision 3 of section 75 of the Civil Service Law purports to limit the length of suspension of a civil service employee found guilty of charges to a period not exceeding two months. This is ho longer valid in the light of the holding of this court in Matter of Lo Bello v. McLaughlin (39 A D 2d 404, 408-409), citing Matter of Mitthauer v. Patterson (8 F Y 2d 37,.42). (See CPLR 7803, subd. 3.) A suspension to the date of this decision would thus be proper. We think the punishment was excessive and an abuse of discretion to. the extent indicated herein. Martuscello, Acting P. J., Shapiro, G-ulotta, Christ and Benjamin, JJ., concur.